Matter of Martinez v Bratton (2018 NY Slip Op 01536)





Matter of Martinez v Bratton


2018 NY Slip Op 01536


Decided on March 8, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2018

Renwick, J.P., Richter, Andrias, Kapnick, Kahn, JJ.


101282/16 5917A 5917

[*1] In re Nikaurys Martinez, et al., Petitioners,
vWilliam J. Bratton, etc., et al., Respondents.


Worth, Longworth & London, LLP, New York (Howard B. Sterinbach of counsel), for petitioners.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for respondents.

Determinations of respondents, dated June 23, 2016, which imposed forfeitures of 15 vacation days on petitioners based upon a finding that they improperly struck a civilian, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Arlene P. Bluth, J.], entered January 31, 2017), dismissed, without costs.
Substantial evidence supports the determination that petitioners struck a civilian while he was rear-handcuffed (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights , 45 NY2d 176, 180—181 [1978]). The unequivocal eyewitness testimony of a police sergeant, which was credited by the Assistant Deputy Commissioner of Trials, and was supported by her contemporaneous report of the incident to the Internal Affairs Bureau, established petitioners' guilt. There exists no basis to disturb the credibility determinations of the Assistant Deputy Commissioner of Trials (see Matter of Berenhaus v Ward , 70 NY2d 436, 443-444 [1987]; Matter of Kissh v Kerik , 304 AD2d 332 [1st Dept 2003]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 8, 2018
CLERK